1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    LANCE WILLIAMS,                                 Case No. CV 19-9871-PA (KK)
11                                Petitioner,
12                          v.                        ORDER ACCEPTING FINDINGS
                                                      AND RECOMMENDATION OF
13    J. GASTELO, Warden,                             UNITED STATES MAGISTRATE
                                                      JUDGE
14                                Respondent.
15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Report to which Petitioner has objected.
21          In his Objections, Petitioner argues the Report and Recommendation fails to
22   address his argument that the Board of Parole Hearings (“BPH”) “is not following the
23   law and their making arbitrary, capricious, illegal decisions” denying him parole in
24   2017 and 2019. Dkt. 14 at 1-2. The United States Supreme Court in Swarthout v.
25   Cooke, 562 U.S. 216, 131 S. Ct. 859, 178 L. Ed. 2d 732 (2011), however, “was
26   unequivocal in holding that if an inmate seeking parole receives an opportunity to be
27   heard, a notification of the reasons as to denial of parole, and access to their records
28   in advance, ‘[t]hat should . . . be [ ] the beginning and the end of [the] inquiry into
 1   whether [the inmate] received due process.’” Pearson v. Muntz, 639 F.3d 1185, 1191
 2   (9th Cir. 2011) (quoting Cooke, 562 U.S. at 220) (alterations in original)); see also
 3   Cooke, 562 U.S. at 221 (“[I]t is no federal concern . . . whether California’s ‘some
 4   evidence’ rule of judicial review (a procedure beyond what the Constitution demands)
 5   was correctly applied.”); Rodriguez v. Gonzales, No. EDCV 13-1389-DOC DTB,
 6   2014 WL 2557697, at *2 (C.D. Cal. Apr. 28, 2014), report and recommendation
 7   adopted sub nom. Rodriguez v. A.M. Gonzales, Warden, 2014 WL 2567843 (C.D.
 8   Cal. June 5, 2014) (holding federal habeas relief was not available on petitioner’s claim
 9   that the BPH’s “parole consideration hearing and denial of parole was arbitrary and
10   capricious and violated his due process rights”). The Court, therefore, accepts the
11   findings and recommendation of the Magistrate Judge.
12         IT IS THEREFORE ORDERED that Judgment be entered (1) dismissing
13   Claims One and Three of the Petition challenging Petitioner’s ineligibility for early
14   parole review without prejudice to Petitioner filing a civil rights complaint pursuant to
15   42 U.S.C. § 1983; and (2) denying and dismissing Claim Two of the Petition
16   challenging the November 6, 2018 disciplinary hearing with prejudice.
17
18   Dated: March 25, 2020
                                              HONORABLE PERCY ANDERSON
19                                            Chief United States District Judge
20
21
22
23
24
25
26
27
28
                                                 2
